The statutory enumeration of grounds for a new trial does not restrict the common law power of the court to grant a new trial for any ground whenever justice requires.
"The discretion to grant a new trial to the end that justice might be attained existed at common law as an inherent power of the court, independently of statute. As pointed out in Sylvesterv. Olson, 63 Wn. 285, 115 P. 175, this inherent power is recognized in the first reported case upon the subject. Wood v.Gunston, Style 466 (1655), and is amply expounded and sustained by Lord Mansfield in Bright v. Eynon, 1 Burr. 390, 395. The statutory enumerations of grounds for a new trial do not restrict this inherent power in the absence of an express restriction."Cranford v. O'Shea, 75 Wn. 33, 39, 134 P. 486.
The statute (Rem. Rev. Stat., § 2181 [P.C. § 9341]) does not attempt to limit the inherent power of the court. The statute recites that, for certain causes, the court may grant a new trial. The legislature did not say that the trial court shall not grant a new trial for any other cause.
"It may well be argued that the legislature could not, even if it should attempt to, control or limit the inherent power of the court in this respect. There is respectable authority for such argument and contention, but we are not called upon to decide that question here. It is, at least, the rule in this state judicially pronounced, that the enumeration of grounds for new trial does not restrict the inherent power of the court to grant a new trial for any other sufficient cause, unless the restriction is expressed. In Sylvester v. Olson, 63 Wn. 285,115 P. 175, it is said:
"`The inherent power of the courts to grant a new trial where it appeared that an injustice had been done is recognized in the first case reported on that subject of the law. Wood v.Gunston, Style 466 (1655). In Bright v. Eynon, 1 Burr. 390, 395, Lord Mansfield said:
"`"The rule laid down by Lord Parker, in the case *Page 434 
of the Queen against The Corporation of Helston, H. 12 Ann. B.R. (Luca's Rep. 202), seems to be the best general rule that can be laid down upon this subject, viz., `doing justice to the party,' or, in other words, `attaining the justice of the case.' The reasons for granting a new trial must be collected from the whole evidence, and from the nature of the case considered under all its circumstances."
"`The enumeration of grounds for a new trial "does not restrict the inherent power of the courts to relieve a party where an injustice has been done, or to grant new trials for any other sufficient cause not enumerated unless the restriction is expressed. The statutory grounds are generally so broad as to exclude all the errors, accidents and exigencies which might work injustice at the trial." 14 Ency. Plead. and Prac. 718.'
"All of our decisions have proceeded upon the principle that, if the trial court, in the exercise of its sound discretion, is satisfied that substantial justice has not been done in a given case, it is its right and its duty to set the verdict aside."Brammer v. Lappenbusch, 176 Wn. 625, 630, 30 P.2d 947.
The rule in civil and criminal cases is the same. If the trial court in the exercise of its sound discretion is satisfied — as it was in the case at bar — that substantial justice has not been done in a given case, it is not only the right of the court but its duty to set the verdict aside.
"In determining a motion for a new trial, the questions as to whether a different result is probable or ought to follow upon a retrial is important, if not conclusive; and this question, from its nature, is peculiarly addressed to the discretion of the trial court." 7 Bancroft's Code Practice 7853, § 5935.
A much stronger showing is required to authorize reversal of an order granting a new trial than to reverse an order overruling the motion. All intendments favor the ruling of the trial court. We should not interfere merely because we differ from the trial court's view that substantial justice has not been done *Page 435 
in the case in question or because we do not agree with the trial court's opinion that a different result is probable or will follow upon a retrial.
Unless clear abuse of discretion affirmatively appears, the rule is that the order granting a new trial will not be disturbed on appeal. In the exercise of its authority, the trial court in the case at bar granted a new trial, in effect on the ground that substantial justice had not been done; that a different result will probably follow upon a retrial. That discretion was exercised on the facts. The record discloses at least a fairly debatable justification for the action taken. It follows, logically, that such action of the trial court should not be reversed.
The order should be affirmed.
STEINERT, C.J., concurs with MILLARD, J.